          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 1 of 17

 1   GATJ;:S, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 D1scovezy, Smte 200
 2   Irvine, California 92618
     Telephone: (949) 753-0255
 3
     Facsimile: (949) 753-0265
     Electronic Service : eservice@g3pmlaw.com
 4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
 5
     Attorney for Defendant FCA US LLC
 6

 7

 8

                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10

11
     ARTURO DELGADO, an                          ) Case No: 1:20-CV-017 47-DAD-JTL
12   individual,                                 ) Mag. Judge: Jennifer L.
                                                 ) Thurston
13                        Plaintiff,             ) Courtroom: 5
     vs.                                         )
14
                                                 )
     FCA US LLC, a Delaware                      )
15   Limited Liability Company,                  ) STIPULATED PROTECTIVE ORDER
     and DOES 1 through 20,                      )
16   inclusive,                                  )
                                                 )
17                         Defendants.           )
     ,______ ______ ___ _                        )
18
     I.     PURPOSES AND LIMITATIONS
19
            A.    Discovery in this action is likely to involve
20
     production of confidentia l, proprie t ary, or private
21
     information for which special protection from public
22
     disclosure and from use for any purpose othe r than
23
     prosecuting this litigation may be warranted. Accordingly ,
24
     the parties hereby stipulate to and petition the Court to
25
     enter the following Stipulated Protective Order. The
26
     parties acknowledge that this Order does not confer blanket
27
     protections on all disclosures or responses to discovery
28
     and that the protection it affords from public disclosure
                                                     1
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 2 of 17

 1   and use extends only to the limited information or items
 2   that are entitled to confidential treatment under the
 3   applicable legal principles. The parties further
 4   acknowledge, as set forth in Section 12.3, below, that this
 5   Stipulated Protective Order does not entitle them to file
 6   confidential information under seal; Civil Local Rule 79-5
 7   sets forth the procedures that must be followed and the
 8   standards that will be applied when a party seeks
 9   permission from the court to file material under seal.
10       B.    GOOD CAUSE STATEMENT
11        This action is likely to involve trade secrets,
12   commercially sensitive, confidential and/or proprietary
13   information for which special protection from public
14   disclosure and from use for any purpose other than
15   prosecution of this action is warranted. Such confidential
16   and proprietary materials and information consist of, among
17   other things, confidential business or financial
18   information, information regarding confidential business
19   practices, policies and procedures, or other confidential
20   research, development, or commercial information (including
21   information implicating privacy rights of third parties),
22   information otherwise generally unavailable to the public,
23   or which may be privileged or otherwise protected from
24   disclosure under state or federal statutes, court rules,
25   case decisions, or common law. Accordingly, to expedite the
26   flow of information, to facilitate the prompt resolution of
27   disputes over confidentiality of discovery materials, to
28   adequately protect information the parties are entitled to

                                           2
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 3 of 17

 1   keep confidential, to ensure that the parties are permitted
 2   reasonable necessary uses of such material in preparation
 3   for and in the conduct of trial, to address their handling
 4   at the end of the litigation, and serve the ends of
 5   justice, a protective order for such information is
 6   justified in this matter. It is the intent of the parties
 7   that information will not be designated as confidential for
 8   tactical reasons and that nothing be so designated without
 9   a good faith belief that it has been maintained in a
10   confidential, non-public manner, and there is good cause
11   why it should not be part of the public record of this
12   case.
13   2.      DEFINITIONS
14           2.1 Action: This pending federal lawsuit, case number
15   l:20-CV-01747-DA D-JTL.
16           2.2 Challenging Party:           a Party or Non-Party that
17   challenges the designation of information or items under
18   this Order.
19          2.3 "CONFIDENTIAL" Information or Items: information
20   (regardless of how it is generated, stored or maintained)
21   or tangible things that qualify for protection under
22   Federal Rule of Civil Procedure 26(c), and as specified
23   above in the Good Cause Statement.
24          2.4 Counsel: Outside Counsel of Record and House
25   Counsel (as well as their support staff).
26          2.5 Designating Party: a Party or Non-Party that
27   designates information or items that it produces in
28   disclosures or in responses to discovery as "CONFIDENTIAL."

                                               3
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 4 of 17

 1        2.6 Disclosure or Discovery Material: all items or
 2   information, regardless of the medium or manner in which it
 3   is generated, stored, or maintained (including, among other
 4   things, testimony, transcripts, and tangible things), that
 5   are produced or generated in disclosures or responses to
 6   discovery in this matter.
 7        2.7 Expert: a person with specialized knowledge or
 8   experience in a matter pertinent to the litigation who has
 9   been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11        2.8 House Counsel: attorneys who are employees of a
12   party to this Action. House Counsel does not include
13   Outside Counsel of Record or any other outside counsel.
14       2.9 Non-Party: any natural person, partnership,
15   corporation, association, or other legal entity not named
16   as a Party to this action.
17       2.10        Outside Counsel of Record: attorneys who are
18   not employees of a party to this Action but are retained to
19   represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are
21   affiliated with a law firm which has appeared on behalf of
22   that party, and includes support staff.
23       2.11        Part y : any party to this Action, including all
24   of its officers, directors, employees, consultants,
25   retained experts, and Outside Counsel of Record (and their
26   support staffs).
27       2.12        Producing Party: a Party or Non-Party that
28   produces Disclosure or Discovery Material in this Action.

                                            4
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 5 of 17

 1           2.13       Professional Vendors: persons or entities that
 2   provide litigation support services (e.g., photocopying,
 3   videotaping, translating, preparing exhibits or
 4   demonstrations, and organizing, storing, or retrieving data
 5   in any form or medium) and their employees and
 6   subcontractors.
 7           2.14       Protected Material: any Disclosure or
 8   Discovery Material that is designated as "CONFIDENTIAL."
 9          2.15        Receiving Party: a Party that receives
10   Disclosure or Discovery Material from a Producing Party.
11   3.     SCOPE
12          The protections conferred by this Stipulation and Order
13   cover not only Protected Material (as defined above), but
14   also (1) any information copied or extracted from Protected
15   Material;       (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony,
17   conversations, or presentations by Parties or their Counsel
18   that might reveal Protected Material.
19          Any use of Protected Material at trial shall be
20   governed by the orders of the trial judge. This Order does
21   not govern the use of Protected Material at trial.
22   4.     DURATION
23          Even after final disposition of this litigation, the
24   confidentiality obligations imposed by this Order shall
25   remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final
27   disposition shall be deemed to be the later of (1)
28   dismissal of all claims and defenses in this Action, with

                                               5
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 6 of 17

 1   or without prejudice; and (2) final judgment herein after
 2   the completion and exhaustion of all appeals, rehearings,
 3   remands, trials, or reviews of this Action, including the
 4   time limits for filing any motions or applications for
 5   extension of time pursuant to applicable law.
 6   5.      DESIGNATING PROTECTED MATERIAL
 7           5.1 Exercise of Restraint and Care in Designating
 8   Material for Protection. Each Party or Non-Party that
 9   designates information or items for protection under this
10   Order must take care to limit any such designation to
11   specific material that qualifies under the appropriate
12   standards. The Designating Party must designate for
13   protection only those parts of material, documents, items,
14   or oral or written communications that qualify so that
15   other portions of the material, documents, items, or
16   communications for which protection is not warranted are
17   not swept unjustifiably within the ambit of this Order.
18          Mass, indiscriminate, or routinized designations are
19   prohibited. Designations that are shown to be clearly
20   unjustified or that have been made for an improper purpose
21   (e.g., to unnecessarily encumber the case development
22   process or to impose unnecessary expenses and burdens on
23   other parties) may expose the Designating Party to
24   sanctions.
25          If it comes to a Designating Party's attention that
26   information or items that it designated for protection do
27   not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing

                                               6
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 7 of 17

 1   the inapplicable designation.
 2        5.2 Manner and Timing of Designations. Except as
 3   otherwise provided in this Order (see, e.g., second
 4   paragraph of section 5.2(a) below), or as otherwise
 5   stipulated or ordered, Disclosure or Discovery Material
 6   that qualifies for protection under this Order must be
 7   clearly so designated before the material is disclosed or
 8   produced.
 9        Designation in conformity with this Order requires:
10               (a)   for information in documentary form (e.g.,
11   paper or electronic documents, but excluding transcripts of
12   depositions or other pretrial or trial proceedings), that
13   the Producing Party affix at a minimum, the legend
14   "CONFIDENTIAL"      (hereinafter "CONFIDENTIAL legend"), to each
15   page that contains protected material. If only a portion or
16   portions of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify
18   the protected portion ( s)       (e.g., by making appropriate
19   markings in the margins).
20       A Party or Non-Party that makes original documents
21   available for inspection need not designate them for
22   protection until after the inspecting Party has indicated
23   which documents it would like copied and produced. During
24   the inspection and before the designation, all of the
25   material made available for inspection shall be deemed
26   "CONFIDENTIAL." After the inspecting Party has identified
27   the documents it wants copied and produced, the Producing
28   Party must determine which documents, or portions thereof,

                                           7
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 8 of 17

 1   qualify for protection under this Order. Then, before
 2   producing the specified documents, the Producing Party must
 3   affix the "CONFIDENTIAL legend" to each page that contains
 4   Protected Material. If only a portion or portions of the
 5   material on a page qualifies for protection, the Producing
 6   Party also must clearly identify the protected portion(s)
 7   (e.g., by making appropriate markings in the margins).
 8                 (b)   for testimony given in depositions that the
 9   Designating Party identify the Disclosure or Discovery
10   Material on the record, before the close of the deposition
11   all protected testimony.
12                 (c)   for information produced in some form other
13   than documentary and for any other tangible items, that the
14   Producing Party affix in a prominent place on the exterior
15   of the container or containers in which the information is
16   stored the legend "CONFIDENTIAL." If only a portion or
17   portions of the information warrants protection, the
18   Producing Party, to the extent practicable, shall identify
19   the protected portion(s).
20          5.3 Inadvertent Failures to Designate. If timely
21   corrected, an inadvertent failure to designate qualified
22   information or items does not, standing alone, waive the
23   Designating Party's right to secure protection under this
24   Order for such material. Upon timely correction of a
25   designation, the Receiving Party must make reasonable
26   efforts to assure that the material is treated in
27   accordance with the provisions of this Order.
28   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                               8
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 9 of 17

 1           6.1 Timing of Challenges. Any Party or Non-Party may
 2   challenge a designation of confidentiality at any time that
 3   is consistent with the Court's Scheduling Order.
 4           6.2 Meet and Confer. The Challenging Party shall
 5   initiate the dispute resolution process under Local Rule
 6   37.1 et seq.
 7           6.3 The burden of persuasion in any such challenge
 8   proceeding shall be on the Designating Party. Frivolous
 9   challenges, and those made for an improper purpose (e.g.,
10   to harass or impose unnecessary expenses and burdens on
11   other parties) may expose the Challenging Party to
12   sanctions. Unless the Designating Party has waived or
13   withdrawn the confidentiality designation, all parties
14   shall continue to afford the material in question the level
15   of protection to which it is entitled under the Producing
16   Party's designation until the Court rules on the challenge.
17   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
18          7.1 Basic Principles. A Receiving Party may use
19   Protected Material that is disclosed or produced by another
20   Party or by a Non-Party in connection with this Action only
21   for prosecuting, defending, or attempting to settle this
22   Action. Such Protected Material may be disclosed only to
23   the categories of persons and under the conditions
24   described in this Order. When the Action has been
25   terminated, a Receiving Party must comply with the
26   provisions of section 13 below (FINAL DISPOSITION).
27          Protected Material must be stored and maintained by a
28   Receiving Party at a location and in a secure manner that

                                               9
           Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 10 of 17

     1   ensures that access is limited to the persons authorized
     2   under this Order.
     3        7.2 Disclosure of "CONFIDENT IAL" Information or Items.
     4   Unless otherwise ordered by the court or permitted in
 5       writing by the Designating Party, a Receiving Party may
     6   disclose any information or item designated "CONFIDENT IAL"
 7       only to:
 8                  (a)    the Receiving Party's Outside Counsel of
 9       Record in this Action, as well as employees of said Outside
10       Counsel of Record to whom it is reasonably necessary to
11       disclose the information for this Action;
12                  (b)    the officers, directors, and employees
13       (including House Counsel) of the Receiving Party to whom
14       disclosure is reasonably necessary for this Action;
15                  (c)    Experts   (as defined in this Order) of the
16       Receiving Party to whom disclosure is reasonably necessary
17       for this Action and who have signed the "Acknowledg ment and
18       Agreement to Be Bound" (Exhibit A);
19                  (d)    the court and its personnel;
20                  ( e)   court reporters and their staff;
21                  (f)    profession al jury or trial consultants , mock
22       jurors, and Professiona l Vendors to whom disclosure is
23       reasonably necessary for this Action and who have signed
24       the "Acknowledg ment and Agreement to Be Bound" (Exhibit A);
25                  (g)    the author or recipient of a document
26       containing the information or a custodian or other person
27       who otherwise possessed or knew the information ;
28                  (h)    during their depositions , witnesses, and

                                               10
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 11 of 17

 1   attorneys for witnesses, in the Action to whom disclosure
 2   is reasonably necessary provided:                (1) the deposing party
 3   requests that the witness sign the form attached as Exhibit
 4   1 hereto; and (2) they will not be permitted to keep any
 5   confidential information unless they sign the
 6   "Acknowledgment and Agreement to Be Bound" (Exhibit A),
 7   unless otherwise agreed by the Designating Party or ordered
 8   by the court. Pages of transcribed deposition testimony or
 9   exhibits to depositions that reveal Protected Material may
10   be separately bound by the court reporter and may not be
11   disclosed to anyone except as permitted under this
12   Stipulated Protective Order; and
13                 (i)   any mediator or settlement officer, and their
14   supporting personnel, mutually agreed upon by any of the
15   parties engaged in settlement discussions.
16   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17           OTHER LITIGATION
18           If a Party is served with a subpoena or a court order
19   issued in other litigation that compels disclosure of any
20   information or items designated in this Action as
21   "CONFIDENTIAL," that Party must:
22                 (a)   promptly notify in writing the Designating
23   Party. Such notification shall include a copy of the
24   subpoena or court order;
25                 (b)   promptly notify in writing the party who
26   caused the subpoena or order to issue in the other
27   litigation that some or all of the material covered by the
28   subpoena or order is subject to this Protective Order. Such

                                              11
          Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 12 of 17

 1   notification shall include a copy of this Stipulated
 2   Protective Order; and
 3                  ( c)   cooperate with respect to all reasonable
 4   procedures sought to be pursued by the Designating Party
 5   whose Protected Material may be affected.
 6           If the Designating Party timely seeks a protective
 7   order, the Party served with the subpoena or court order
 8   shall not produce any information designated in this action
 9   as "CONFIDENTIAL" before a determination by the court from
10   which the subpoena or order issued, unless the Party has
11   obtained the Designating Party's permission. The
12   Designating Party shall bear the burden and expense of
13   seeking protection in that court of its confidential
14   material and nothing in these provisions should be
15   construed as authorizing or encouraging a Receiving Party
16   in this Action to disobey a lawful directive from another
17   court.
18   9.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
19           IN THIS LITIGATION
20                 (a)     The terms of this Order are applicable to
21   information produced by a Non-Party in this Action and
22   designated as "CONFIDENTIAL." Such information produced by
23   Non-Parties in connection with this litigation is protected
24   by the remedies and relief provided by this Order. Nothing
25   in these provisions should be construed as prohibiting a
26   Non-Party from seeking additional protections.
27                 (b)     In the event that a Party is required, by a
28   valid discovery request, to produce a Non-Party's

                                               12
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 13 of 17

 1   confidential information in its possession, and the Party
 2   is subject to an agreement with the Non-Party not to
 3   produce the Non-Party's confidential information, then the
 4   Party shall:
 5                    (1)   promptly notify in writing the Requesting
 6   Party and the Non-Party that some or all of the information
 7   requested is subject to a confidentiality agreement with a
 8   Non-Party;
 9                    (2)   promptly provide the Non-Party with a copy
10   of the Stipulated Protective Order in this Action, the
11   relevant discovery request(s), and a reasonably specific
12   description of the information requested; and
13                    (3)   make the information requested available
14   for inspection by the Non-Party, if requested.
15              (c)   If the Non-Party fails to seek a protective
16   order from this court within 14 days of receiving the
17   notice and accompanying information, the Receiving Party
18   may produce the Non-Party's confidential information
19   responsive to the discovery request. If the Non-Party
20   timely seeks a protective order, the Receiving Party shall
21   not produce any information in its possession or control
22   that is subject to the confidentiality agreement with the
23   Non-Party before a determination by the court. Absent a
24   court order to the contrary, the Non-Party shall bear the
25   burden and expense of seeking protection in this court of
26   its Protected Material.
27   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
28         If a Receiving Party learns that, by inadvertence or

                                           13
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 14 of 17

 1   otherwise, it has disclosed Protected Material to any
 2   person or in any circumstance not authorized under this
 3   Stipulated Protective Order, the Receiving Party must
 4   immediately (a) notify in writing the Designating Party of
 5   the unauthorized disclosures,              (b) use its best efforts to
 6   retrieve all unauthorized copies of the Protected Material,
 7   (c) inform the person or persons to whom unauthorized
 8   disclosures were made of all the terms of this Order, and
 9   (d) request such person or persons to execute the
10   "Acknowledgment and Agreement to Be Bound" that is attached
11   hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13   PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving
15   Parties that certain inadvertently produced material is
16   subject to a claim of privilege or other protection, the
17   obligations of the Receiving Parties are those set forth in
18   Federal Rule of Civil Procedure 2 6 (b) ( 5) (B) . This provision
19   is not intended to modify whatever procedure may be
20   established inane-discover y order that provides for
21   production without prior privilege review. Pursuant to
22   Federal Rule of Evidence 502(d) and (e), insofar as the
23   parties reach an agreement on the effect of disclosure of a
24   communication or information covered by the attorney-client
25   privilege or work product protection, the parties may
26   incorporate their agreement in the stipulated protective
27   order submitted to the court.
28   12.   MISCELLANEOUS

                                           14
           Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 15 of 17

     1         12.1       Right to Further Relief. Nothing in this Order
 2       abridges the right of any person to seek its modification
 3       by the Court in the future.
 4             12.2       Right to Assert Other Objections. By
 5       stipulating to the entry of this Protective Order no Party
 6       waives any right it otherwise would have to object to
 7       disclosing or producing any information or item on any
 8       ground not addressed in this Stipulated Protective Order.
 9       Similarly, no Party waives any right to object on any
10       ground to use in evidence of any of the material covered by
11       this Protective Order.
12             12.3       Filing Protected Material. A Party that seeks
13       to file under seal any Protected Material must comply with
14       Civil Local Rule 79-5. Protected Material may only be filed
15       under seal pursuant to a court order authorizing the
16       sealing of the specific Protected Material at issue. If a
17       Party's request to file Protected Material under seal is
18       denied by the court, then the Receiving Party may file the
19       information in the public record unless otherwise
20       instructed by the court.
21       13.   FINAL DISPOSITION
22             After the final disposition of this Action, as defined
23       in paragraph 4, within 60 days of a written request by the
24       Designating Party, each Receiving Party must return all
25       Protected Material to the Producing Party or destroy such
26       material. As used in this subdivision, "all Protected
27       Materialn includes all copies, abstracts, compilations,
28       summaries, and any other format reproducing or capturing

                                               15
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 16 of 17

 1   any of the Protected Material . Whether the Protected
 2   Material is returned or destroyed, the Receiving Party must
 3   submit a written certification to the Producing Party (and,
 4   if not the same person or entity, to the Designating Party)
 5   by the 60 day deadline that (1) identifies (by category,
 6   where appropriate) all the Protected Material that was
 7   returned or destroyed and (2)affirms that the Receiving
 8   Party has not retained any copies, abstracts, compilations,
 9   summaries or any other format reproducing or capturing any
10   of the Protected Material. Notwithstanding this provision,
11   Counsel are entitled to retain an archival copy of all
12   pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition
14   and trial exhibits, expert reports, attorney work product,
15   and consultant and expert work product, even if such
16   materials contain Protected Material. Any such archival
17   copies that contain or constitute Protected Material remain
18   subject to this Protective Order as set forth in Section 4
19   (DURATION).
20   14.   Any violation of this Order may be punished by any and
21   all appropriate measures including, without limitation,
22   contempt proceedings and/or monetary sanctions.
23   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24

25

26

27

28
       Case 1:20-cv-01747-DAD-JLT Document 7 Filed 04/30/21 Page 17 of 17

 1

 2
     DATED:               March 5, 2021
 3

 4
       /s/ Matthew M. Proudfoot
     MATTHEW M. PROUDFOOT, ESQ.
 5

 6                                           ORDER

 7          The Court will GRANT in PART the stipulated protective order. As noted, the Court DENIES
     the protective order related to paragraph 12.3, which it has stricken. Instead, should the parties seek
 8   to file any documents under seal, they SHALL comply with Local Rule 141. The parties are advised
     this protective order DOES NOT entitle them to file any document under seal.
 9

10    IT IS SO ORDERED.
11    Dated: April 30, 2021
12
                                                     JENNIFER L. THURSTON
13                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        17
